TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN















TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00670-CV




 
 
In re Athena Turk
 
 
J. C., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 345th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-004498,
  The Honorable Paul Davis, JUDGE
  PRESIDING




 



                                         O
  R D E R   T O   S H O W  
  C A U S E
PER CURIAM
                      This is a contempt
  proceeding ancillary to the appeal of J.C.  The
  subject of this proceeding is court reporter Athena Turk, who has failed to comply with this Court’s order to
  file the reporter’s record.
                      On October 23, 2012, we
  ordered Ms. Turk to file the record by November 2, 2012 and
  cautioned her that failure to file the record by that date could require her
  to show cause why she should not be held in contempt
  of court. 
                      Therefore,
  it is hereby ordered that Athena Turk
  shall appear in person before this Court on Wednesday, November 28, 2012, at 9:00
  a.m., in the Third Court of Appeals courtroom, located on the first floor of
  the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis
  County, Texas, to show cause why she should not be held in contempt and have
  sanctions imposed for her failure to obey our October 23, 2012 order.  This order to show cause will be withdrawn
  and Ms. Turk will be relieved of her obligation to appear before this Court
  as ordered above if the Clerk of the Court receives the complete reporter’s
  record before November 19, 2012.
                      It is ordered on November
  8, 2012.
 
Before Chief
  Justice Jones, Justices Rose and Goodwin